Citation Nr: 0723546	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-42 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for anxiety and 
depression.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1991 to October 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2005 the Board remanded the issues for further development.  

In September 2006 the veteran changed her representative and 
signed authorization designating Virginia Department of 
Veterans Services as her new representative.  

In January 2007 the veteran indicated she had a new address 
and the Board hereby brings this to the RO's attention.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900.  


FINDINGS OF FACT

1.  A back disorder was not manifested during the veteran's 
active duty service nor is any current back disability 
otherwise related to such service.

2.  Anxiety and depression were not manifested during the 
veteran's active duty service nor are they otherwise related 
to such service.  




CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Anxiety and depression were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a VCAA letter dated in May 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   In the present appeal, regardless of whether 
the veteran was provided notice of the types of evidence 
necessary to establish disability ratings or effective dates 
for the issues on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining all 
available evidence.  In this regard the Board notes that the 
veteran had National Guard service from February 1992 to June 
1992 and service in the U.S. Army Reserves that ended in May 
1999.  During an April 2005 Board hearing, the veteran 
testified that she was treated for her claimed disorders at 
Fort Belvoir while she was in the National Guard.  In 
December 2006 a reply was received from Fort Belvoir 
indicating that the veteran's medical records could not be 
located.  In January 2007 the DC National Guard confirmed 
that the veteran's health records were unavailable.  The 
veteran's National Guard and Reserves service medical and 
personnel records were requested from the National Personnel 
Records Center (NPRC).  In August 2005 the NPRC confirmed it 
did not have these records, however in November 2005 the NPRC 
forwarded the veteran's personnel records.  Thus it appears 
that all known and available records relevant to the issues 
here on appeal, including Social Security Administration 
(SSA) records, have been obtained and are associated with the 
veteran's claims file and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a).  

The veteran attributes her mental and back problems to basic 
training during service.  Service medical records are 
negative for mental and back disorders.  The claims folder is 
replete with private and VA medical records from the 1990s to 
2000s.  A March 2001 entry showed the veteran injured her 
back while lifting heavy boxes, a May 2001 record noted 
treatment for a strained back.  The veteran also injured his 
back in a motor vehicle accident in February 2003.  

During her April 2005 Board hearing the veteran testified 
that her chronic back pain emanates from physical training 
while in basic training, where she had to do sit-ups and run.  
The veteran claims her depression is due to being harassed 
during basic training about her father being an Inspector 
General.  It is noteworthy that she has pending a separate 
claim for post-traumatic stress disorder (PTSD) due to sexual 
harassment in service.  A private medical doctor in a June 
2004 letter stated that the veteran has been treated for 
depression since May 1999 and experienced symptoms 8 years 
prior.  The veteran was awarded SSA benefits including for 
major depression.  The medical evidence also provides a PTSD 
diagnosis.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
depression/anxiety and any back disorders are related to 
service.  There is no indication that the veteran received 
treatment for the disorders during service, and there is 
nothing in the service medical records suggesting that there 
were mental and back disabilities.  Furthermore, the medical 
evidence of record does not relate any back or mental 
disorders to service.  Any reference to service is merely 
history as related by the veteran.  The veteran's 
representative during the April 2005 Board hearing 
acknowledged that service medical records do not reveal 
treatment for the claimed disorders.  The veteran does not 
make an argument for entitlement to service connection 
outside of her assertions that her claimed back and mental 
disorders are due to basic training while on active duty.  As 
such, service connection for depression/anxiety and a back 
disorder is denied as there is no medical evidence linking 
the claimed disorders to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for anxiety and depression 
is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


